Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call by Jing Liu on 11/5/2021, following the examiner-initiated telephone interview on 11/4/2021 (see attached Examiner-Initiated Interview Summary). The application has been amended as follows:
Claim 1, line 16: change “the second nucleic acid molecule or complement thereof” to “the amplified copy of the second nucleic acid molecule or complement thereof”
Claim 3, line 2: change “the double-stranded nucleic acid molecule” to “amplified copy of the double-stranded nucleic acid molecule”
Claim 5 is canceled

Response to Amendments and Arguments
3.	Applicant’s amendments and arguments filed 10/15/2021 have been fully considered.  In view of applicant’s amendment to claim 1, all the rejections from the previous Office action have been withdrawn.  Further in view of the examiner’s amendment above and after rejoining claim 10 (previously withdrawn due to an election of species requirement) which depends from allowable claim 1, claims 1-3, 6-18 and 21-23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639